                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN
                                  MILWAUKEE DIVISION


ROBERTA SLAAEN
10621 West Hampton Avenue, Apt. 1
Milwaukee, Wisconsin 53225

               Plaintiff,                                     Case No.: 18-cv-1560

       v.                                                     JURY TRIAL DEMANDED

SL GREENFIELD, LLC
303 East Wacker Drive, Suite 2400
Chicago, Illinois 60601

               Defendant.


                                           COMPLAINT


       COMES NOW Plaintiff, Roberta Slaaen, by her counsel, WALCHESKE & LUZI, LLC, as

and for a claim against Defendant, alleges and shows to the Court as follows:

                                 JURISDICTION AND VENUE

       1.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331 because

this case involves a federal question under the Fair Labor Standards Act of 1938, as amended, 29

U.S.C. § 201 et seq. (“FLSA”).

       2.      This Court has supplemental jurisdiction over this matter pursuant to 28 U.S.C.

§ 1367 because this case involves claims under Wisconsin’s Wage Payment and Collection Laws

(“WWPCL”), and these claims are so related in this action within such original jurisdiction that

they form part of the same case or controversy under Article III of the United States Constitution.

       3.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and (c) because

Defendant resides and/or operates its business in the Eastern District of Wisconsin and the unlawful



            Case 2:18-cv-01560-JPS Filed 10/03/18 Page 1 of 12 Document 1
employment practices of which Plaintiff complains occurred within the Eastern District of

Wisconsin.

                                   PARTIES AND COVERAGE

        4.      Plaintiff, Roberta Slaaen, is an adult female resident of the State of Wisconsin with a

post office address of 10621 West Hampton Avenue, Apt. 1, Milwaukee, Wisconsin 53225.

        5.      Defendant, SL Greenfield, LLC, was, at all material times herein, a commercial

entity with a principal address of 303 East Wacker Drive, Suite 2400, Chicago, Illinois 60601.

        6.      Defendant, also commonly known as “Hickory Park Independent Living,” is an

independent living and assisted living facility that provides housing, services, and care to the

elderly, aging, and geriatric population.

        7.      Defendant’s physical location in the State of Wisconsin is located at 3933 South

Prairie Hill Lane, Greenfield, Wisconsin 53228.

        8.      Defendant is owned, operated, and managed by Senior Lifestyle Corporation.

        9.      During the relevant time periods as stated herein, Defendant was engaged in

“commerce” and/or its employees were engaged in “commerce,” as that term is defined under the

FLSA.

        10.     During the relevant time periods as stated herein, Defendant employed more than

two (2) employees.

        11.     During the relevant time periods as stated herein, Defendant’s annual dollar volume

of sales or business exceeded $500,000.

        12.     During the relevant time periods as stated herein, Defendant was an “employer” as

that term is defined under the FLSA and the WWPCL.




             Case 2:18-cv-01560-JPS Filed 10/03/18 Page 2 of 12 Document 1
       13.     During the relevant time periods as stated herein, Plaintiff was “employed” by

and/or an “employee” of Defendant, as these terms are defined under the FLSA and the WWPCL.

       14.     During the relevant time periods as stated herein, Plaintiff was engaged in

commerce or in the production of goods for commerce.

                                 GENERAL ALLEGATIONS

       15.     On or about June 20, 2011, Senior Lifestyle Corporation hired Plaintiff into the

position of Caregiver working at Defendant.

       16.     During Plaintiff’s employment with Defendant, Senior Lifestyle Corporation

established the terms, conditions, work rules, policies, compensation, and procedures by which

Plaintiff abided in the workplace.

       17.     Subsequent to on or about June 20, 2011, Plaintiff performed compensable work

in the position of Caregiver on behalf of Defendant and/or at Defendant’s direction.

       18.     During Plaintiff’s employment with Defendant, Defendant promoted Plaintiff

from the position of Caregiver to Health Unit Clerk.

       19.     During Plaintiff’s employment with Defendant, Plaintiff performed compensable

work in the position of Health Unit Clerk on behalf of Defendant and/or at Defendant’s direction.

       20.     In approximately July 2016, Defendant promoted Plaintiff from the position of

Health Unit Clerk to the positions of Director of Dining and Head Cook.

       21.     On or about August 22, 2018, Plaintiff’s employment with Defendant ended.

       22.     During Plaintiff’s employment with Defendant and in the positions of Health Unit

Clerk, and Director of Dining, Plaintiff reported directly to Noel Pakulski, Defendant’s Executive

Director, who reported directly to individuals employed by Senior Lifestyle Corporation.




          Case 2:18-cv-01560-JPS Filed 10/03/18 Page 3 of 12 Document 1
          23.   During Plaintiff’s employment with Defendant, Defendant’s workweek for FLSA

and WWPCL purposes was Sunday through Saturday.

          24.   During Plaintiff’s employment with Defendant and in the positions of Caregiver,

Health Unit Clerk, and Director of Dining, Defendant compensated Plaintiff with an hourly rate

of pay.

          25.   During the entirety of Plaintiff’s employment with Defendant, Plaintiff primarily

performed compensable work at Defendant’s location in the State of Wisconsin, located at 3933

South Prairie Hill Lane, Greenfield, Wisconsin 53228.

          26.   During the entirety of Plaintiff’s employment with Defendant, Plaintiff was a non-

exempt employee under the FLSA and WWPCL.

          27.   During the entirety of Plaintiff’s employment with Defendant, Plaintiff frequently

worked in excess of forty (40) hours per workweek.

          28.   During the entirety of Plaintiff’s employment with Defendant, Defendant knew or

had knowledge that Plaintiff was frequently working in excess of forty (40) hours per workweek.

          29.   During the entirety of Plaintiff’s employment with Defendant, Defendant

compensated Plaintiff on a bi-weekly basis via paycheck.

          30.   During Plaintiff’s employment with Defendant, Plaintiff generally worked five (5) to

seven (7) days per workweek, approximately eight (8) to twelve (12) hours per work day.

          31.   During Plaintiff’s employment with Defendant and prior to approximately January

2017, Plaintiff recorded her time worked each work day at Defendant via handwritten timesheets.

          32.   During Plaintiff’s employment with Defendant and prior to approximately January

2017, Pakulski collected, reviewed, and/or approved the time recorded via Plaintiff’s handwritten

timesheets on a weekly basis.




            Case 2:18-cv-01560-JPS Filed 10/03/18 Page 4 of 12 Document 1
       33.     During Plaintiff’s employment with Defendant and prior to approximately January

2017 and on a weekly and/or bi-weekly basis, Defendant provided Plaintiff’s time worked as

reflected on her handwritten timesheets to Senior Lifestyle Corporation for final approval and

payment.

       34.     During Plaintiff’s employment with Defendant and prior to approximately January

2017, Plaintiff’s handwritten timesheets did not accurately represent or reflect all hours worked

and/or work performed at Defendant.

       35.     During Plaintiff’s employment with Defendant and after approximately January

2017, Plaintiff recorded her time worked each work day at Defendant via Defendant’s electronic

timekeeping system.

       36.     During Plaintiff’s employment with Defendant and after approximately January

2017, Plaintiff’s record of time worked each work day at Defendant via Defendant’s electronic

timekeeping system was monitored, reviewed, and/or approved by Senior Lifestyle Corporation for

final approval and payment to Plaintiff.

       37.     During Plaintiff’s employment with Defendant and prior to approximately January

2017, Plaintiff’s record of time worked each work day via Defendant’s electronic timekeeping

system did not accurately represent or reflect all hours worked and/or work performed at Defendant.

       38.     During Plaintiff’s employment with Defendant, Pakulski directed Plaintiff to

perform off-the-clock work at Defendant.

       39.     During Plaintiff’s employment with Defendant, Pakulski and other management-

level employees at Defendant knew or had knowledge that Plaintiff was performing work off-

the-clock at Defendant.




           Case 2:18-cv-01560-JPS Filed 10/03/18 Page 5 of 12 Document 1
       40.     During Plaintiff’s employment with Defendant, Pakulski and other management-

level employees at Defendant knew or had knowledge that Plaintiff was performing work off-

the-clock work at Defendant without receiving compensation for the off-the-clock work

performed.

       41.     During Plaintiff’s employment with Defendant, Pakulski routinely directed

Plaintiff to perform work off-the-clock: on Holidays; during and/or for Defendant’s marketing

events; and during and/or for other special occasions or events at Defendant, such as banquets

and resident birthday parties.

       42.     During Plaintiff’s employment with Defendant, Pakulski routinely told Plaintiff

and other employees of Defendant that it was “all hands on deck” for these occasions, referring

to working on Holidays, during and/or for Defendant’s marketing events, and during and/or for

other events at Defendant, such as banquets and resident birthday parties.

       43.     During Plaintiff’s employment with Defendant, Pakulski routinely directed

Plaintiff to perform work off-the-clock on Holidays, during and/or for Defendant’s marketing

events, and during and/or for other events at Defendant, such as banquets and resident birthday

parties, by telling Plaintiff that Defendant was short staffed and needed Plaintiff’s help.

       44.     During Plaintiff’s employment with Defendant and when Plaintiff performed work

off-the-clock on Holidays, during and/or for Defendant’s marketing events, and during and/or for

other events at Defendant, such as banquets and resident birthday parties, she was physically

working alongside other employees of Defendant, who were also working off-the-clock.

       45.     During Plaintiff’s employment with Defendant and when Plaintiff performed work

off-the-clock on Holidays, during and/or for Defendant’s marketing events, and during and/or for

other events at Defendant, such as banquets and resident birthday parties, she was physically




          Case 2:18-cv-01560-JPS Filed 10/03/18 Page 6 of 12 Document 1
baking, prepping, and serving food to Defendant’s residents and/or doing activities with

Defendant’s residents.

       46.     During Plaintiff’s employment with Defendant, Plaintiff performed off-the-clock

work on Holidays, during and/or for Defendant’s marketing events, and during and/or for other

events at Defendant, such as banquets and resident birthday parties, on at least approximately

one (1) separate occasion per workweek, for approximately five (5) to ten (10) hours on each

occasion.

       47.     During Plaintiff’s employment with Defendant, Defendant held “Stand Up”

meetings each morning on a daily basis.

       48.     During Plaintiff’s employment with Defendant, Pakulski and Defendant’s

Department Directors, including Plaintiff, attended and participated in these “Stand Up” meetings.

       49.     During Plaintiff’s employment with Defendant and during these “Stand Up”

meetings from approximately July 2016 to August 22, 2018, Plaintiff discussed the work she had

performed the previous day and the work she anticipated or planned on performing that day and in

future days.

       50.     During Plaintiff’s employment with Defendant and during these “Stand Up”

meetings from approximately July 2016 to August 22, 2018, Plaintiff discussed the work she had

performed on Holidays, during and/or for Defendant’s marketing events, and during and/or for

other events at Defendant, such as banquets and resident birthday parties.

       51.     During Plaintiff’s employment with Defendant and during these “Stand Up”

meetings from approximately July 2016 to August 22, 2018 and when Plaintiff discussed the work

she had performed on Holidays, during and/or for Defendant’s marketing events, and during




            Case 2:18-cv-01560-JPS Filed 10/03/18 Page 7 of 12 Document 1
and/or for other events at Defendant, such as banquets and resident birthday parties, often times

Plaintiff discussed working long hours, working nights, and working on weekends.

       52.    During Plaintiff’s employment with Defendant and during these “Stand Up”

meetings from approximately July 2016 to August 22, 2018 and when Plaintiff discussed the work

she had performed on Holidays, during and/or for Defendant’s marketing events, and during

and/or for other events at Defendant, such as banquets and resident birthday parties, often times

Plaintiff discussed working more than forty (40) hours per workweek.

       53.    During Plaintiff’s employment with Defendant, Defendant suffered or permitted

Plaintiff to work without appropriately and lawfully compensating her at an overtime rate of pay

for all hours worked in excess of forty (40) hours in a workweek.

       54.    During Plaintiff’s employment with Defendant, Plaintiff’s paychecks did not

properly or lawfully compensate her for all hours worked in a workweek, including at an

overtime rate of pay for those hours worked in excess of forty (40) hours in a workweek.

       55.    Defendant knew or should have known that Plaintiff must be compensated with

overtime pay at a rate of time and one half for all hours worked (and for all hours Defendant

suffered or permitted her to work) in excess of forty (40) hours in a workweek in accordance

with the FLSA and the WWPCL.

       56.    Defendant had a statutory duty to comply with the FLSA and to remedy FLSA

violations of which it was aware and/or of which it should have been aware.

       57.    Defendant owes Plaintiff earned and unpaid wages, including at an overtime rate of

pay for work performed during her employment and for which she was not properly and lawfully

compensated, plus an equal amount for liquidated damages, in an amount to be determined.




         Case 2:18-cv-01560-JPS Filed 10/03/18 Page 8 of 12 Document 1
                    FIRST CAUSE OF ACTION – FLSA VIOLATIONS
                     (OVERTIME PAY – OFF-THE-CLOCK WORK)

       58.     Plaintiff reasserts and incorporates by reference all paragraphs set forth above as if

restated herein.

       59.     Section 207(a)(1) of the FLSA regulates, among other things, the payment of an

overtime premium by employers whose employees are engaged in commerce, or engaged in the

production of goods for commerce, or employed in an enterprise engaged in commerce or in the

production of goods for commerce.

       60.     At all times material herein, Plaintiff was entitled to the rights, protections, and

benefits provided under the FLSA, 29 U.S.C. § 201 et seq.

       61.     During the entirety of her employment with Defendant, Plaintiff primarily

performed non-exempt duties in her positions of Caregiver and Health Unit Clerk and, thus, was

entitled to overtime premium pay of time and one half for each hour worked in excess of forty

(40) hours in a workweek.

       62.     Defendant violated the FLSA by unlawfully failing to compensate Plaintiff with

overtime premium pay of time and one half for each hour worked in excess of forty (40) hours in

a workweek.

       63.     Defendant’s failure to properly and legally compensate Plaintiff for all

compensable work performed, including at the correct overtime rate of pay, was willfully

perpetrated. Defendant did not act in good faith and with reasonable grounds to believe that its

actions and omissions were not a violation of the FLSA, and as a result thereof, Plaintiff is

entitled to recover an award of liquidated damages in an amount equal to the amount of unpaid

overtime premium pay described above pursuant to Section 216(b) of the FLSA. Alternatively,

should the Court find that Defendant acted reasonably and with good faith in failing to pay




          Case 2:18-cv-01560-JPS Filed 10/03/18 Page 9 of 12 Document 1
overtime premium pay wages, Plaintiff is entitled to an award of pre-judgment interest at the

applicable legal rate.

        64.     As a result of the aforesaid violations of the FLSA’s provisions, overtime

compensation has been unlawfully withheld from Plaintiff by Defendant.

        65.     Plaintiff is entitled to damages equal to the mandated minimum wage and/or

overtime premium pay within the three (3) years preceding the date of filing of the Complaint,

ECF No. 1, plus periods of equitable tolling because Defendant acted willfully and knew or

showed reckless disregard of whether its conduct was prohibited by the FLSA and otherwise

engaged in wrongful conduct that prevented Plaintiff from asserting her claims against

Defendant.

        66.     Pursuant to the FLSA, 29 U.S.C. § 216(b), successful plaintiffs are entitled to

reimbursement of the costs and attorneys’ fees expended in successfully prosecuting an action

for unpaid wages and overtime wages.

                  SECOND CAUSE OF ACTION – WWPCL VIOLATIONS
                     (OVERTIME PAY – OFF-THE-CLOCK WORK)

        67.     Plaintiff reasserts and incorporates by reference all paragraphs set forth above as

if restated herein.

        68.     At all times material herein, Plaintiff was an employee of Defendant within the

meaning of Wis. Stat. § 109.01(1r), Wis. Stat. §103.001(5), and Wis. Stat. §104.01(2)(a).

        69.     At all times material herein, Defendant was an employer of Plaintiff within the

meaning of Wis. Stat. § 109.01(2), Wis. Stat. §103.001(6), Wis. Stat. §104.01(3)(a), and Wis.

Admin. Code § DWD 272.01(5).




          Case 2:18-cv-01560-JPS Filed 10/03/18 Page 10 of 12 Document 1
          70.   At all times material herein, Defendant employed Plaintiff within the meaning of

Wis. Stat. §§109.01 et seq., 103.01 et seq., 104.01 et seq., and Wis. Admin. Code § DWD

272.01.

       71.      At all times material herein, Plaintiff regularly performed activities that were an

integral and indispensable part of her principal activities without receiving compensation for

these activities, including at an overtime rate of pay.

       72.      During Plaintiff’s employment with Defendant, Plaintiff regularly worked hours

in excess of forty (40) per workweek for which she was not compensated with overtime premium

pay.

       73.      The foregoing conduct, as alleged above, constitutes willful violations of the

WWPCL.

       74.      As set forth above, Plaintiff sustained losses in compensation as a proximate result

of Defendant’s violations. Accordingly, Plaintiff seeks damages in the amount of her unpaid

compensation, injunctive relief requiring Defendant to cease and desist from its violations of the

Wisconsin laws described herein and to comply with them, and such other legal and equitable

relief as the Court deems just and proper. Under Wis. Stat. § 109.11, Plaintiff may be entitled to

liquidated damages equal and up to fifty percent (50%) of the unpaid wages.

       75.      Plaintiff seeks recovery of attorneys’ fees and the costs of this action to be paid by

Defendant, pursuant to the WWPCL.




           Case 2:18-cv-01560-JPS Filed 10/03/18 Page 11 of 12 Document 1
      WHEREFORE, Plaintiff respectfully requests that this Court:

      1. Order Defendant to make Plaintiff whole by providing reimbursement for unpaid

          wages, including but not limited to overtime wages, and pre-judgment and post-

          judgment interest, and for all times spent performing compensable work for which

          Plaintiff was not properly paid as provided under the FLSA and WWPCL;

      2. Grant to Plaintiff attorneys’ fees, costs, and disbursements as provided by statute;

      3. Grant to Plaintiff liquidated damages against Defendant; and

      4. Grant to Plaintiff whatever other relief this Court deems necessary and proper.

      PLAINTIFF DEMANDS A JURY AS TO ALL TRIABLE ISSUES.

      Dated this 3rd day of October, 2018

                                            WALCHESKE & LUZI, LLC
                                            Counsel for Plaintiff

                                            s/ Scott S. Luzi               ______
                                            James A. Walcheske, State Bar No. 1065635
                                            Scott S. Luzi, State Bar No. 1067405
                                            David M. Potteiger, State Bar No. 1067009
                                            Matthew J. Tobin, State Bar No. 1097545
WALCHESKE & LUZI, LLC
15850 W. Bluemound Road, Suite 304
Brookfield, Wisconsin 53005
Phone: (262) 780-1953
Fax: (262) 565-6469
jwalcheske@walcheskeluzi.com
sluzi@walcheskeluzi.com
dpotteiger@walcheskeluzi.com
mtobin@walcheskeluzi.com




        Case 2:18-cv-01560-JPS Filed 10/03/18 Page 12 of 12 Document 1
